Exhibit 99.1 N E W SB U L L E T I N FROM: FOR IMMEDIATE RELEASE CalAmp Reports Fiscal 2011 Fourth Quarter and Full Year Results OXNARD, Calif., April 28, 2011CalAmp Corp. (Nasdaq: CAMP), a leading provider of wireless products, services and solutions, today reported results for its fiscal fourth quarter and full year ended February 28, 2011. Key elements include: Consolidated fourth quarter revenues of $28.9 million; wireless datacom fourth quarter revenues up 48% year-over-year to $23.4 million. Consolidated full year revenues of $114.3 million; wireless datacom full year revenues up 37% year-over-year to $78.4 million. Consolidated fourth quarter gross margin percentage of 28.9%, up from 20.2% in fourth quarter of prior year; consolidated full year gross margin percentage of 25.9%, up from 20.0% in prior year. Fourth quarter GAAP net income of $0.3 million, or $0.01 per diluted share; Adjusted Basis (non-GAAP) net income of $0.7 million, or $0.02 per diluted share. Commenting on the fiscal 2011 fourth quarter and full year results, Rick Gold, CalAmp’s Chief Executive Officer said, “CalAmp returned to profitability on a GAAP basis this quarter for the first time in four years. Our wireless datacom business continued its strong momentum, with quarterly revenues increasing 48% year-over-year. This growth is now being driven by both our mobile resource management (MRM) products and our wireless networks products. We are seeing strong demand for our MRM products from the local fleet management, vehicle finance, asset tracking and stolen vehicle recovery verticals. Our wireless networks products also showed strong growth with contributions from projects in the public safety, railroad and energy sectors. We are making significant investments in R&D to expand and strengthen our footprint in wireless data, and we’re encouraged by the traction our new products are getting in the market.” Mr. Gold continued, “In our satellite business, fourth quarter revenue was softer than expected. During the quarter, we began the production ramps of one older product and one new product, but those ramps did not occur until late in the quarter. Volume shipments of both products are now underway and are expected to drive significantly higher satellite revenue during our fiscal 2012 first quarter. In addition, we are on track with our recently announced plans for enhancing the operational flexibility and cost structure of our satellite business. We are continuing to work on additional new products that we expect to launch this year and we expect improved financial results from this business in fiscal 2012.” Fiscal 2011 Fourth Quarter Results Total revenue for the fiscal 2011 fourth quarter was $28.9 million compared to $34.5 million for the fourth quarter of fiscal 2010 as higher revenues in the Company’s wireless datacom segment were offset by lower satellite segment revenues. Wireless datacom revenue increased 48% to $23.4 million from $15.8 million in the same period last year, while satellite revenue decreased to $5.6 million from $18.7 million in the same period last year. -more- CalAmp Reports Fiscal 2011 Fourth Quarter and Full Year Results
